Citation Nr: 1036467	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 
30 percent prior to August 15, 2005 and in excess of 50 percent 
from August 15, 2005 for the service-connected posttraumatic 
stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  He 
was awarded a Combat Infantryman's Badge while serving in the 
Republic of Vietnam.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 2003 
which granted service connection for PTSD and assigned a 30 
percent rating, effective on October 21, 2002.  

The Board remanded the case to the RO in April 2007 for 
additional development of the record.   

In a July 2008 rating decision, the RO assigned a 50 percent 
rating for the service-connected PTSD, effective on June 26, 
2008.  

The Board remanded the case to the RO in December 2008 for other 
development.   

In March 2009, the Board assigned a 50 percent rating for the 
service-connected PTSD effective on August 15, 2005.  

The Board also denied the claim as to a an increased rating in 
excess of 30 percent prior to August 15, 2005 and in excess of 50 
percent beginning on and after August 15, 2005.  

A timely appeal of that decision was filed to the United States 
Court of Appeals for Veterans Claims (Court).  

In November 2009, the Court granted a Joint Motion, vacating that 
portion of the March 2009 decision that denied a rating in excess 
of 30 percent prior to August 15, 2005 and in excess of 50 
percent effective on August 15, 2005 for the service-connected 
PTSD, and remanded the case to the Board for compliance with 
directives that were specified by the Court. 

The issue of a total rating based upon individual unemployability 
by reason on service-connected disability has been raised by the 
record.  See the August 2010 statement by the Veteran's 
representative.  As this matter has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ),  the Board does not have 
jurisdiction and refers it to the AOJ for appropriate action.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides 
that the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  

The Veteran was afforded VA psychiatric examinations in October 
2003 and June 2008.  The Veteran and his attorney assert that the 
Veteran is unemployable due to the service-connected PTSD.  See 
the August 2010 statement by the Veteran's attorney.  

The Veteran's attorney has also provided an additional medical 
statement in support of the Veteran's claim indicating that the 
Veteran was unable to retain or sustain substantially gainful due 
to service-connected disability dating back to his retirement in 
2003.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").  

Under the circumstances, the Board finds that VA is required to 
afford the Veteran a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record shows that the Veteran receives treatment for the 
service-connected PTSD at VA and at the Vet Center.  Of record 
are VA treatment records from the VA healthcare system dated from 
2002 to December 2007 and records from the Vet Center, dated from 
2002 to April 2008.  

The RO should undertake to obtain the VA treatment records for 
treatment of the service-connected PTSD dated from December 2007 
to present.  The RO should also make an attempt to obtain the Vet 
Center treatment records dated from April 2008.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake to obtain 
copies of all records of the treatment for 
the service-connected PTSD by the VA 
healthcare system since December 2007.  

The RO should take appropriate steps to 
obtain copies of all records of the 
treatment of the service-connected PTSD 
from the Vet Center dated from April 2008 
to present.  

2.  The RO should schedule the Veteran for 
a psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  

The claims folder must be made available to 
the examiner for review in connection with 
the examination.  

The VA examiner in this regard should 
identify all symptoms and functional 
impairment due to the PTSD.  This should 
include providing a Global Assessment of 
Functioning (GAF) score based on the 
service-connected PTSD.  

The VA examiner in this regard should opine 
as to whether the service-connected PTSD is 
productive of a disability picture that 
more nearly approximates that of 
occupational and social impairment with 
deficiencies in most areas and an inability 
to establish and maintain effective 
relationships.  

The VA examiner should also provide an 
opinion as to whether the service-connected 
PTSD precludes the  Veteran from securing 
and following substantially gainful 
employment consistent with educational and 
work background.  

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims for increase in light of 
all the evidence of record.

If any benefit sought on appeal remains 
denied, a fully responsive Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


